Citation Nr: 1037111	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  08-31 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation 
for facet arthropathy of lumbar spine with spinal stenosis and 
disc bulge, L4-5.

2.  Entitlement to an initial compensable disability evaluation 
for bursitis of both knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1984 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana.

In June 2010, the Veteran testified regarding this matter at a 
Video Conference hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The issues of entitlement to an initial compensable disability 
evaluation for facet arthropathy of lumbar spine with spinal 
stenosis and disc bulge, L4-5, and entitlement to an initial 
compensable disability evaluation for bursitis of both knees 
unfortunately must be remanded.  Although the Board sincerely 
regrets the delay this will cause, adjudication cannot proceed 
without further development.

The Veteran asserts that the November 2007 VA examinations were 
inadequate and that in any case, the disabilities at issue on 
appeal have worsened since that examination.  

The Veteran last was afforded VA spine and joints examinations in 
November 2007.  With respect to both his back and knees, he 
reported pain as his only symptom.  He indicated that he had 
difficulty lifting and climbing stairs, could stand for only 15 
to 30 minutes, and was prevented from running and doing pushups 
as a result of this pain.  Upon examination, however, the 
Veteran's range of motion in his back and in each knee was 
normal.  X-rays of the back revealed a transitional vertebra at 
the lowermost lumbar segment designated as L5, while X-rays of 
his knees were normal.  The Veteran was diagnosed with lumbar 
strain, rule out spinal stenosis, and bilateral knee bursitis.

In his October 2008 substantive appeal on a VA Form 9, the 
Veteran complained of a disc bulge with radiculopathy radiating 
down his right leg and instability in his knees.  He stated that 
he was unable to crawl, crouch, climb, play with his children, 
engage in sports, push a vacuum cleaner, or do chores that 
require leaning forward, such as washing dishes, for more than 7 
minutes due to his back and knees.  He also stated that they 
affected his ability to drive and have relations with his wife 
and caused him to lose sleep.

The Veteran testified at his June 2010 Video Conference  hearing 
that he felt his back and knees had gotten worse since they were 
examined in November 2007.  He reported back spasms.  He 
reiterated that this and his other symptoms cause him to lose 
sleep, creates difficulty when he tries to have relations with 
his wife, prevents him from playing with his children, and 
affects his ability to drive, especially for long distances.  He 
further noted that his symptomatology prevents him from lifting 
or carrying more than approximately 20 pounds and limits how far 
he can walk and run.  The Veteran also testifies that the 
November 2007 examination was inadequate; specifically, that the 
range of motion studies were not comprehensive enough.  Moreover, 
the Veteran's representative pointed out that the November 2007 
examination report specifically notes that there was no claims or 
medical records available for review.  

The Board notes that a medical opinion is inadequate when it is 
unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 
177, 180 (1995). See also Kightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).  In view of the fact that the November 2007 VA 
examiner did not have any records available to him to review in 
conjunction the examinations, the Board is swayed by the 
Veteran's assertions that the examination may be inadequate. 

Moreover, VA's duty to assist the Veteran in the development of 
his claim also includes providing a contemporaneous medical 
examination when necessary to portray the current state of a 
service-connected disability.  Allday v. Brown, 7 Vet. App. 517, 
526 (1995); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 
(1995).  In this regard, the Veteran is competent to provide 
evidence on how his back and knee symptoms affect his everyday 
life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  The 
Board further finds that he is credible in this regard.

As such, there is competent and credible evidence suggesting that 
the Veteran's facet arthropathy of lumbar spine with spinal 
stenosis and disc bulge, L4-5, as well as his bursitis of both 
knees has gotten worse.  The November 2007 VA spine and joints 
examinations accordingly may be too remote in time to portray the 
current nature, extent, and severity of these disabilities.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too 
remote for rating purposes cannot be considered 
"contemporaneous").  The examinations, therefore, are also 
inadequate for rating purposes for this reason. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was 
entitled to a new examination after noting that two years had 
passed since his last VA examination and that the Veteran 
contended his disability had increased in severity). On remand, 
an updated VA examination(s) must be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with 
the claims file any treatment records that 
may exist regarding the Veteran from the 
New Orleans, Louisiana, VAMC and the 
Slidell, Louisiana, VA OPC dated after May 
2009.  All attempts to obtain the records 
must be documented in the claims file.  If 
no such records exist, the claims file 
shall be documented accordingly.

2.  Review the claims file and undertake 
any additional development indicated.  
This may include obtaining and associating 
with the claims file, after securing any 
necessary proper authorization, additional 
pertinent records identified by the 
Veteran during the course of this remand.

3.  After completion of the above 
development, arrange for the Veteran to 
undergo appropriate VA examinations to 
determine the current nature, extent, and 
severity of his facet arthropathy of 
lumbar spine with spinal stenosis and disc 
bulge, L4-5, disability as well as his 
bursitis of both knees disability.  The 
claims file shall be made available to and 
reviewed by the examiner.  The examiner 
shall note such review, as well as 
identify and discuss important medical and 
lay evidence gleaned therefrom, in an 
examination report.  The examiner then 
shall describe the evidence of all 
relevant symptomatology.  All tests, 
studies, or evaluations deemed necessary 
shall be performed.  All findings shall be 
reported in detail.  The rationale for any 
opinions expressed shall be provided in 
the examination report.

4.  Finally, readjudicate the Veteran's 
entitlement to an initial compensable 
disability evaluation for facet 
arthropathy of lumbar spine with spinal 
stenosis and disc bulge, L4-5, and 
entitlement to an initial compensable 
disability evaluation for bursitis of both 
knees.  If the benefits sought on appeal 
are not granted, the Veteran and his 
representative shall be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


